EXHIBIT STATEMENT REQUIRED BY 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report on Form 10-Q of China Fruits Corporation, (the "Company") for the Nine Months ended September 30, 2009, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Chen, Quan Long, Chief Executive Officer, of the Company, certify that: *the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and *information contained in the Report fairly presents, in all material respects, our consolidated financial condition and results of operations. /s/ Chen, Quan
